UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
IN RE ALUMINUM WAREHOUSING
ANTITRUST LITIGATION                                  :
                                                      :
                                                      :
                                                      :
This Document Relates to:                             :


 ALL ACTIONS                                          :             Master Action
                                                      :             No. 13-md-02481-KBF
                                                      :
---------------------------------------------------- X

                                       NOTICE OF APPEARANCE

                  PLEASE TAKE NOTICE that the undersigned hereby appears as counsel on

behalf of defendant Glencore Ltd. The undersigned certifies that he is admitted to practice

before this Court and requests that all future notices given or required to be given in this

proceeding, and all papers filed in this proceeding, be served upon the undersigned at the address

set forth below.

Dated: New York, New York
       September 11, 2019

                                                      CURTIS, MALLET-PREVOST,
                                                       COLT & MOSLE LLP


                                                      By: /s/ Nathaniel Ament-Stone
                                                              Nathaniel Ament-Stone
                                                      101 Park Avenue
                                                      New York, New York, 10178
                                                      Tel.: (212) 696-6065
                                                      Fax: (212) 697-1559
                                                      Email: nament-stone@curtis.com

                                                      Attorney for Defendant Glencore Ltd.
